Case 19-11292-JTD   Doc 1049-4     Filed 12/30/19    Page 1 of 22




                         EXHIBIT D

             Schedule of Retained Causes of Action
                Case 19-11292-JTD              Doc 1049-4         Filed 12/30/19        Page 2 of 22




                                    Schedule of Retained Causes of Action

In accordance with section 1123(b) of the Bankruptcy Code and section 10.9 of the Second
Amended Joint Chapter 11 Plan of Liquidation of Insys Therapeutics, Inc. and Its Affiliated
Debtors [D.I. 955] (as may be amended, modified and/or supplemented, the “Plan”)1 and except
where such Causes of Action have been expressly released, all of the Debtors’ Causes of Action
shall revest in the Insys Liquidation Trust or the Victims Restitution Trust, as applicable, and the
Trusts shall retain and may enforce all rights to commence, pursue, and settle, as appropriate,
any and all Causes of Action, whether arising before or after the Petition Date, including, without
limitation any actions specifically enumerated in the Plan Supplement, and the Trusts’ rights to
commence, prosecute, or settle such Causes of Action shall be preserved notwithstanding the
entry of the Confirmation Order or the occurrence of the Effective Date. For the avoidance of
doubt, however, nothing in this Schedule of Retained Causes of Action shall modify the release,
exculpation, and injunction provisions set forth in Article X of the Plan.

No Person or Entity may rely on the absence of a specific reference in the Plan or the Plan
Supplement to any Cause of Action against such Person or Entity as any indication that the
Trusts will not pursue any and all Causes of Action against such Person or Entity. The Debtors
and/or the Trusts expressly reserve all rights to prosecute any and all Causes of Action, including
with respect to rejected Executory Contracts, against any Person or Entity, except as otherwise
expressly provided in the Plan. Unless any Causes of Action against a Person or Entity are
expressly waived, relinquished, exculpated, released, compromised, or settled in the Plan or a
Final Order, the Debtors and/or the Trusts expressly reserve all Causes of Action, for later
adjudication and, therefore, no preclusion doctrine, including the doctrines of res judicata,
collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise),
and laches, shall apply to any reserved Causes of Action upon, after, or as a consequence of entry
of the Confirmation Order or the occurrence of the Effective Date.

Notwithstanding and without limiting the generality of the foregoing, unless otherwise sold or
transferred by the Debtors pursuant to an order of the Bankruptcy Court, the following general
categories of Causes of Action are further expressly reserved and preserved by the Debtors
and/or the Trusts, including: (a) claims related to contracts and leases, regardless of whether the
applicable contracts or leases are Executory Contracts; (b) claims related to insurance policies
including, but not limited to, claims by the Debtors and/or the Trusts on, under, or against the
Debtors’ policies and claims by the Trusts on, under, or against any other Person’s or Entity’s
policies; (c) claims related to deposits, adequate assurance postings, and other collateral postings;
(d) claims related to Liens; (e) claims, defenses, cross-claims, and counter-claims related to
Causes of Action, litigation, and possible litigation; (f) claims related to accounts receivable and
accounts payable; (g) claims related to tax refunds; (h) claims related to potential preferential,
fraudulent, or other avoidable transfers; (i) claims related to potential breaches of fiduciary or
other duties; and (j) claims related to potential professional liability including but not limited to
legal or accounting malpractice, including but not limited to claims against any applicable
defendant’s professional liability insurance carrier. Without limiting the foregoing, some of
these categories of claims are described with more specificity below.


1
    Capitalized terms used but not defined herein shall have the meaning ascribed to such terms in the Plan.


RLF1 22660714v.1
              Case 19-11292-JTD       Doc 1049-4      Filed 12/30/19    Page 3 of 22




A.       Claims Related to Contracts and Leases

Unless otherwise released by the Plan, the Debtors and/or the Insys Liquidation Trust expressly
reserve the Causes of Action, based in whole or in part upon any and all contracts and leases to
which any Debtor or a Trust is a party or pursuant to which any Debtor or a Trust has any rights
whatsoever, regardless of whether such contract or lease is listed herein or in the Plan, any proof
of Claim or in any Bankruptcy Court filing, including without limitation all contracts and leases
that are assumed pursuant to the Plan or that the Debtors previously assumed. The claims and
Causes of Action reserved include, without limitation, Causes of Action against vendors,
suppliers of goods or services, customers, or any other parties, unless such claims or Causes of
Action are released pursuant to the Plan or sold by the Debtors pursuant to an order of the
Bankruptcy Court: (a) for overpayments, back charges, duplicate payments, improper holdbacks,
deposits, warranties, guarantees, indemnities, recoupment, or setoff; (b) for wrongful or improper
termination, suspension of services or supply of goods, or failure to meet other contractual or
regulatory obligations; (c) for failure to fully perform or to condition performance on additional
requirements under contracts with any one or more of the Debtors before the assumption or
rejection, if applicable, of such contracts; (d) for payments, deposits, holdbacks, reserves, or
other amounts owed by any creditor, utility, supplier, vendor, insurer, surety, factor, lender,
bondholder, lessor, or other party; (e) for any Liens, including mechanic’s, artisan’s,
materialmen’s, possessory, or statutory liens held by or against any one or more of the Debtors or
the Debtors’ property; (f) for environmental or contaminant exposure matters against landlords,
lessors, environmental consultants, environmental agencies, or suppliers of environmental
services or goods; (g) for counter-claims and defenses related to any contractual obligations; (h)
for any turnover actions arising under section 542 or 543 of the Bankruptcy Code; and (i) for
unfair competition, interference with contract or potential business advantage, breach of contract,
infringement of intellectual property, or any business tort claims.

B.       Claims Related to Insurance Policies

Unless otherwise released by the Plan, the Debtors and/or the Trusts expressly reserve all Causes
of Action based in whole or in part upon any and all insurance contracts and insurance policies to
which any Debtor is a party or pursuant to which any Debtor or a Trust has any rights
whatsoever, regardless of whether such contract or policy is listed or identified herein or in the
Plan, any proof of Claim and/or in any Bankruptcy Court filing, including Causes of Action
against insurance carriers, reinsurance carriers, insurance brokers, underwriters, occurrence
carriers, or surety bond issuers relating to coverage, indemnity, contribution, reimbursement, or
any other matters. Pursuant to section 5.8(c) of the Plan, the Victims Restitution Trust shall
receive any and all of the Products Liability Insurance Rights, including any Causes of Action
related to the Products Liability Insurance Rights. Any other reserved Causes of Action related
to insurance contracts and insurance policies shall be transferred to the Insys Liquidation Trust.
This reservation includes, but is not limited to, both first party claims by the Debtors on the
Debtors’ policies and third party claims by the Debtors against any tortfeasor’s policies.




                                                  2
RLF1 22660714v.1
              Case 19-11292-JTD       Doc 1049-4      Filed 12/30/19     Page 4 of 22




C.       Claims Related to Deposits, Adequate Assurance Postings, and Other Collateral Postings

Unless otherwise released by the Plan, the Debtors and/or the Insys Liquidation Trust expressly
reserve all Causes of Action based in whole or in part upon any and all postings of a security
deposit, adequate assurance payment, or any other type of deposit or collateral, regardless of
whether such posting of security deposit, adequate assurance payment, or any other type of
deposit or collateral is listed herein or in the Plan, any proof of Claim and/or in any Bankruptcy
Court filing.

D.       Claims Related to Liens

Unless otherwise released by the Plan, the Debtors and/or the Insys Liquidation Trust expressly
reserve all Causes of Action based in whole or in part upon any and all Liens.

E.       Claims, Defenses, Cross-Claims and Counter-Claims Related to Litigation and Potential
         Litigation

Unless otherwise released by the Plan, the Debtors and/or the Trusts, as applicable, expressly
reserve all Causes of Action against or related to all Persons or Entities that are party to or that
may in the future become party to litigation, arbitration, or any other type of adversarial
proceeding or dispute resolution proceeding, whether formal or informal or judicial or non-
judicial, regardless of whether such litigation is listed herein or in the Plan, any proof of Claim
and/or in any Bankruptcy Court filing.

F.       Claims Related to Accounts Receivable and Accounts Payable

Unless otherwise released by the Plan, the Debtors and/or the Trusts expressly reserve all Causes
of Action against or related to all Persons or Entities that owe or that may in the future owe
money to the Debtors or the Trusts. Furthermore, unless otherwise released by the Plan, the
Debtors and/or the Insys Liquidation Trust expressly reserve all Causes of Action against or
related to all Persons or Entities who assert or may assert that the Debtors or the Insys
Liquidation Trust, as applicable, owe money to them.

G.       Claims Related to Tax Refunds

Unless otherwise released by the Plan, the Debtors and/or the Insys Liquidation Trust expressly
reserve all Causes of Action against or related to all Persons or Entities that owe or that may in
the future owe money related to tax refunds to the Debtors or the Insys Liquidation Trust.
Furthermore, unless otherwise released by the Plan, the Debtors and/or the Insys Liquidation
Trust expressly reserve all Causes of Action against or related to all Persons or Entities who
assert or may assert that a Debtor or the Insys Liquidation Trust owes taxes to them.

H.       Claims Related to Any Bankruptcy Court Order

Unless otherwise released by the Plan, the Debtors and/or the Trusts expressly reserve all Causes
of Action based in whole or in part upon, or arising under, any order of the Bankruptcy Court,
including without limitation any Causes of Action related to payments made by the Debtors to
any Persons or Entities pursuant to any order of the Bankruptcy Court.

                                                 3
RLF1 22660714v.1
              Case 19-11292-JTD       Doc 1049-4       Filed 12/30/19     Page 5 of 22




I.       Causes of Action Related to Potential Preferences and Fraudulent Conveyances

Unless otherwise released by the Plan, the Debtors and/or the Trusts expressly reserve all Causes
of Action, including Avoidance Actions, against or related to all Persons or Entities, including
creditors or former creditors that owe or may in the future owe money to the Debtors, including
for potential Causes of Action the Debtors could assert under Bankruptcy Code sections 506(d),
522, 541, 542, 543, 544, 545, 547, 548, 549, 550 and/or 553 or otherwise under the Bankruptcy
Code or under similar or related state or federal statutes and common law, including, without
limitation, all preference, fraudulent conveyance, fraudulent transfer, and/or other similar
avoidance claims, rights, and causes of action. Statements 3 and 4 of the Statement of Financial
Affairs filed by each Debtor in these Chapter 11 Cases (including any exhibits and amendments
thereto) are hereby incorporated by reference in as if fully set forth herein. For the avoidance of
doubt, the reservation set forth in this subsection shall not be limited to the transfers set forth in
the Debtors’ Statements of Financial Affairs, the identity of the transferees included therein, or
the amount of the transfers included therein.

J.       Causes of Action Related to Setoff and Recoupment

Unless otherwise released by the Plan, the Debtors and/or the Trusts, as applicable, expressly
reserve all Causes of Action and/or rights to setoff and/or recoupment the Debtors could assert
under section 553 of the Bankruptcy Code or under any other similar rights under state or federal
statutes and common law.

K.       Causes of Action Related to Derivative Litigation and Potential Breaches of Fiduciary
         Duties

Unless otherwise released by the Plan, the Debtors and/or the Insys Liquidation Trust expressly
reserve all Causes of Action against or related to individuals, Persons or Entities who may have
breached fiduciary duties owed to the Debtors or other derivative Causes of Action, including
those Causes of Action already asserted or potentially asserted in pending litigation in federal
and state courts in Arizona, Delaware, and New York, including but not limited to the case
captioned In re Insys Therapeutics Inc. Derivative Litigation, Consol. C.A. No. 12696-VCL
(Del. Ch.).

L.       Causes of Action Related to the Debtors’ Former Professionals

Unless otherwise released by the Plan, the Debtors and/or the Insys Liquidation Trust expressly
reserve all Causes of Action against or related to individuals, Persons, or Entities that provided
professional services to the Debtors (except for the Released Parties) prior to the Petition Date,
including, without limitation, Causes of Action related to breach of contract, malpractice, setoff,
recoupment, equitable subordination, contractual clawback, and disallowance.

M.       Causes of Action Related to Indemnification, Advancement, and Other Payments

Unless otherwise released by the Plan, the Debtors and/or the Insys Liquidation Trust expressly
reserve all Causes of Action against or related to individuals, Persons, or Entities to or on behalf
of whom the Debtors paid amounts on account of alleged indemnification or advancement
obligations, pursuant to an undertaking, or any other alleged contractual, corporate law, or

                                                  4
RLF1 22660714v.1
              Case 19-11292-JTD          Doc 1049-4      Filed 12/30/19      Page 6 of 22




common law right to payment for legal fees, costs, or expenses, including, without limitation,
Causes of Action related to avoidance and recovery of preferential or fraudulent transfers,
equitable subordination, contractual clawback, setoff, recoupment, and disallowance.

N.       Causes of Action Related to Retention or Severance Payments

As set forth in Article X of the Plan, the Debtors and/or the Insys Liquidation Trust expressly
reserve all Causes of Action against or related to individuals and Persons that are current or
former employees, officers, or directors of the Debtors, including those Persons that otherwise
are Released Parties pursuant to the Plan, for claims and Causes of Action including breach of
contract, contractual clawback, avoidance and recovery of preferential transfers, setoff,
recoupment, and disallowance, in each case solely to the extent related to their receipt of
payments pursuant to a key employee retention plan (or any other retention or incentive plan) or
severance prior to the Petition Date.

O.       Causes of Action against Specific Persons or Entities

Without prejudice or limitation of the foregoing, the Debtors specifically note that any and all
claims or Causes of Action that they hold against the Persons or Entities listed below are
expressly preserved for the Insys Liquidation Trust. For the avoidance of doubt, inclusion in this
section and on this Schedule of Retained Causes of Action should not be interpreted to mean that
the Persons or Entities listed below committed misconduct or are accused of any wrongdoing.

         1.        Any Person or Entity identified in the Schedules of Assets and Liabilities and/or
                   Statements of Financial Affairs filed by each Debtor in these Chapter 11 Cases
                   (including any exhibits and amendments thereto), the current and former
                   employees, officers, directors, trustees, members, partners, subsidiaries or owners
                   thereof, and any Person or Entity in which any Person or Entity identified in the
                   Schedules of Assets and Liabilities and/or Statements of Financial Affairs filed by
                   each Debtor in these Chapter 11 Cases (including any exhibits and amendments
                   thereto) has, or had, an interest of any kind, except any Person or Entity that is a
                   Released Party pursuant to the Plan, for claims and Causes of Action that may
                   include, but are not limited to, avoidance and recovery of preferential or
                   fraudulent transfers, equitable subordination, contractual clawback, setoff,
                   recoupment, and disallowance.

         2.        Abel Bean Law, PLLC, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which Abel Bean Law, PLLC, has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance
                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         3.        Michael Babich for claims and Causes of Action that may include, but are not
                   limited to, breach of fiduciary duty, aiding and abetting a breach of fiduciary duty,
                   conspiracy, breach of contract, fraud, insider trading, waste, avoidance and
                   recovery of preferential or fraudulent transfers, equitable subordination,


                                                     5
RLF1 22660714v.1
               Case 19-11292-JTD         Doc 1049-4      Filed 12/30/19      Page 7 of 22




                   contractual clawback, recovery of indemnification or advancement or other
                   payments, unjust enrichment, setoff, recoupment, and disallowance.

         4.        Darryl Baker for claims and Causes of Action that may include, but are not
                   limited to, breach of fiduciary duty, aiding and abetting a breach of fiduciary duty,
                   conspiracy, breach of contract, fraud, insider trading, waste, avoidance and
                   recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, recovery of indemnification or advancement or other
                   payments, unjust enrichment, setoff, recoupment, and disallowance.

         5.        Susan Beisler for claims and Causes of Action that may include, but are not
                   limited to, avoidance and recovery of preferential or fraudulent transfers, aiding
                   and abetting a breach of fiduciary duty, conspiracy, breach of contract, fraud,
                   equitable subordination, contractual clawback, recovery of indemnification or
                   advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.

         6.        Dr. Daniel Bennett, M.D. for claims and Causes of Action that may include, but
                   are not limited to, avoidance and recovery of preferential or fraudulent transfers,
                   aiding and abetting a breach of fiduciary duty, conspiracy, breach of contract,
                   fraud, equitable subordination, contractual clawback, recovery of indemnification
                   or advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.

         7.        Berkeley Research Group, LLC , the current and former employees, officers,
                   directors, trustees, members, partners, subsidiaries or owners thereof, and any
                   Person or Entity in which Berkeley Research Group, LLC has, or had, an interest
                   of any kind for claims and Causes of Action that may include, but are not limited
                   to, avoidance and recovery of preferential or fraudulent transfers, equitable
                   subordination, contractual clawback, setoff, recoupment, and disallowance.

         8.        Blank Rome, LLP, the current and former employees, officers, directors, trustees,
                   members, partners, subsidiaries or owners thereof, and any Person or Entity in
                   which Blank Rome, LLP has, or had, an interest of any kind for claims and
                   Causes of Action that may include, but are not limited to, avoidance and recovery
                   of preferential or fraudulent transfers, equitable subordination, contractual
                   clawback, setoff, recoupment, and disallowance.

         9.        Michelle Breitenbach for claims and Causes of Action that may include, but are
                   not limited to, avoidance and recovery of preferential or fraudulent transfers,
                   aiding and abetting a breach of fiduciary duty, conspiracy, breach of contract,
                   fraud, equitable subordination, contractual clawback, recovery of indemnification
                   or advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.

         10.       Bulkley, Richardson and Gelinas, LLP, the current and former employees,
                   officers, directors, trustees, members, partners, subsidiaries or owners thereof, and


                                                     6
RLF1 22660714v.1
               Case 19-11292-JTD         Doc 1049-4      Filed 12/30/19      Page 8 of 22




                   any Person or Entity in which Bulkley, Richardson and Gelinas, LLP has, or had,
                   an interest of any kind for claims and Causes of Action that may include, but are
                   not limited to, avoidance and recovery of preferential or fraudulent transfers,
                   equitable subordination, contractual clawback, setoff, recoupment, and
                   disallowance.

         11.       Alec Burlakoff for claims and Causes of Action that may include, but are not
                   limited to, breach of fiduciary duty, aiding and abetting a breach of fiduciary duty,
                   conspiracy, breach of contract, fraud, insider trading, waste, avoidance and
                   recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, recovery of indemnification or advancement or other
                   payments, unjust enrichment, setoff, recoupment, and disallowance.

         12.       Butzel Long, the current and former employees, officers, directors, trustees,
                   members, partners, subsidiaries or owners thereof, and any Person or Entity in
                   which Butzel Long has, or had, an interest of any kind for claims and Causes of
                   Action that may include, but are not limited to, avoidance and recovery of
                   preferential or fraudulent transfers, equitable subordination, contractual clawback,
                   setoff, recoupment, and disallowance.

         13.       Clark Hill, PLLC, the current and former employees, officers, directors, trustees,
                   members, partners, subsidiaries or owners thereof, and any Person or Entity in
                   which Clark Hill, PLLC, has, or had, an interest of any kind for claims and
                   Causes of Action that may include, but are not limited to, avoidance and recovery
                   of preferential or fraudulent transfers, equitable subordination, contractual
                   clawback, setoff, recoupment, and disallowance.

         14.       Clements & Pineault LLP, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which Clements & Pineault LLP has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance
                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         15.       Cohen & Gresser LLP, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which Cohen & Gresser LLP has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance
                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         16.       Cohen Dowd Quigley, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which Cohen Dowd Quigley has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance
                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.


                                                     7
RLF1 22660714v.1
               Case 19-11292-JTD         Doc 1049-4      Filed 12/30/19      Page 9 of 22




         17.       Collora LLP, the current and former employees, officers, directors, trustees,
                   members, partners, subsidiaries or owners thereof, and any Person or Entity in
                   which Collora LLP has, or had, an interest of any kind for claims and Causes of
                   Action that may include, but are not limited to, avoidance and recovery of
                   preferential or fraudulent transfers, equitable subordination, contractual clawback,
                   setoff, recoupment, and disallowance.

         18.       Cozen O’Connor, PC, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which Cozen O'Connor, PC has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance
                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         19.       Jessica Crane Bradley for claims and Causes of Action that may include, but are
                   not limited to, avoidance and recovery of preferential or fraudulent transfers,
                   aiding and abetting a breach of fiduciary duty, conspiracy, breach of contract,
                   fraud, equitable subordination, contractual clawback, recovery of indemnification
                   or advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.

         20.       Franc Del Fosse for claims and Causes of Action that may include, but are not
                   limited to, breach of fiduciary duty, aiding and abetting a breach of fiduciary duty,
                   conspiracy, breach of contract, fraud, insider trading, waste, avoidance and
                   recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, recovery of indemnification or advancement or other
                   payments, unjust enrichment, setoff, recoupment, and disallowance.

         21.       Danielle Davis for claims and Causes of Action that may include, but are not
                   limited to, avoidance and recovery of preferential or fraudulent transfers, aiding
                   and abetting a breach of fiduciary duty, conspiracy, breach of contract, fraud,
                   equitable subordination, contractual clawback, recovery of indemnification or
                   advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.

         22.       Demeo, LLP, the current and former employees, officers, directors, trustees,
                   members, partners, subsidiaries or owners thereof, and any Person or Entity in
                   which Demeo, LLP has, or had, an interest of any kind for claims and Causes of
                   Action that may include, but are not limited to, avoidance and recovery of
                   preferential or fraudulent transfers, equitable subordination, contractual clawback,
                   setoff, recoupment, and disallowance.

         23.       Donnelly, Conroy & Gelhaar, LLP, the current and former employees, officers,
                   directors, trustees, members, partners, subsidiaries or owners thereof, and any
                   Person or Entity in which Donnelly, Conroy & Gelhaar, LLP has, or had, an
                   interest of any kind for claims and Causes of Action that may include, but are not
                   limited to, avoidance and recovery of preferential or fraudulent transfers,


                                                     8
RLF1 22660714v.1
               Case 19-11292-JTD         Doc 1049-4      Filed 12/30/19     Page 10 of 22




                   equitable subordination,     contractual   clawback,    setoff,   recoupment,    and
                   disallowance.

         24.       Doyle Carden Group, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which Doyle Carden has, or had, an interest of any kind for claims and
                   Causes of Action that may include, but are not limited to, avoidance and recovery
                   of preferential or fraudulent transfers, equitable subordination, contractual
                   clawback, setoff, recoupment, and disallowance.

         25.       EJ Financial Enterprises Inc., the current and former employees, officers,
                   directors, trustees, members, partners, subsidiaries or owners thereof, and any
                   Person or Entity in which Ellman Law Group, LLC has, or had, an interest of any
                   kind for claims and Causes of Action that may include, but are not limited to,
                   avoidance and recovery of preferential or fraudulent transfers, equitable
                   subordination, contractual clawback, setoff, recoupment, and disallowance.

         26.       Ellman Law Group, LLC, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which Ellman Law Group, LLC has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance
                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         27.       eTera Consulting, the current and former employees, officers, directors, trustees,
                   members, partners, subsidiaries or owners thereof, and any Person or Entity in
                   which eTera Consulting has, or had, an interest of any kind for claims and Causes
                   of Action that may include, but are not limited to, avoidance and recovery of
                   preferential or fraudulent transfers, equitable subordination, contractual clawback,
                   setoff, recoupment, and disallowance.

         28.       Foley & Lardner, LLP, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which Foley & Lardner, LLP has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance
                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         29.       Patrick Fourteau for claims and Causes of Action that may include, but are not
                   limited to, breach of fiduciary duty, aiding and abetting a breach of fiduciary duty,
                   conspiracy, breach of contract, fraud, insider trading, waste, avoidance and
                   recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, recovery of indemnification or advancement or other
                   payments, unjust enrichment, setoff, recoupment, and disallowance.

         30.       Fox Swibel Levin & Carroll, LLP, the current and former employees, officers,
                   directors, trustees, members, partners, subsidiaries or owners thereof, and any


                                                     9
RLF1 22660714v.1
               Case 19-11292-JTD         Doc 1049-4      Filed 12/30/19     Page 11 of 22




                   Person or Entity in which Fox Swibel Levin & Carroll, LLP has, or had, an
                   interest of any kind for claims and Causes of Action that may include, but are not
                   limited to, avoidance and recovery of preferential or fraudulent transfers,
                   equitable subordination, contractual clawback, setoff, recoupment, and
                   disallowance.

         31.       Paul Geiswite for claims and Causes of Action that may include, but are not
                   limited to, avoidance and recovery of preferential or fraudulent transfers, aiding
                   and abetting a breach of fiduciary duty, conspiracy, breach of contract, fraud,
                   equitable subordination, contractual clawback, recovery of indemnification or
                   advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.

         32.       Goodell, DeVries, Leech & Dann, LLP, the current and former employees,
                   officers, directors, trustees, members, partners, subsidiaries or owners thereof, and
                   any Person or Entity in which Goodell, DeVries, Leech & Dann, LLP has, or had,
                   an interest of any kind for claims and Causes of Action that may include, but are
                   not limited to, avoidance and recovery of preferential or fraudulent transfers,
                   equitable subordination, contractual clawback, setoff, recoupment, and
                   disallowance.

         33.       Crystal Goodiel for claims and Causes of Action that may include, but are not
                   limited to, avoidance and recovery of preferential or fraudulent transfers, aiding
                   and abetting a breach of fiduciary duty, conspiracy, breach of contract, fraud,
                   equitable subordination, contractual clawback, recovery of indemnification or
                   advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.

         34.       Michael Gurry for claims and Causes of Action that may include, but are not
                   limited to, breach of fiduciary duty, aiding and abetting a breach of fiduciary duty,
                   conspiracy, breach of contract, fraud, insider trading, waste, avoidance and
                   recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, recovery of indemnification or advancement or other
                   payments, unjust enrichment, setoff, recoupment, and disallowance.

         35.       Haynsworth Sinkler Boyd, PA, the current and former employees, officers,
                   directors, trustees, members, partners, subsidiaries or owners thereof, and any
                   Person or Entity in which Haynsworth Sinkler Boyd, PA has, or had, an interest
                   of any kind for claims and Causes of Action that may include, but are not limited
                   to, avoidance and recovery of preferential or fraudulent transfers, equitable
                   subordination, contractual clawback, setoff, recoupment, and disallowance.

         36.       Mark Hein for claims and Causes of Action that may include, but are not limited
                   to, avoidance and recovery of preferential or fraudulent transfers, aiding and
                   abetting a breach of fiduciary duty, conspiracy, breach of contract, fraud,
                   equitable subordination, contractual clawback, recovery of indemnification or



                                                    10
RLF1 22660714v.1
               Case 19-11292-JTD        Doc 1049-4      Filed 12/30/19    Page 12 of 22




                   advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.

         37.       Karen Hill for claims and Causes of Action that may include, but are not limited
                   to, avoidance and recovery of preferential or fraudulent transfers, aiding and
                   abetting a breach of fiduciary duty, conspiracy, breach of contract, fraud,
                   equitable subordination, contractual clawback, recovery of indemnification or
                   advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.

         38.       Hogan Lovells US, LLP, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which Hogan Lovells US, LLP has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance
                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         39.       Des Hollandsworth for claims and Causes of Action that may include, but are not
                   limited to, avoidance and recovery of preferential or fraudulent transfers, aiding
                   and abetting a breach of fiduciary duty, conspiracy, breach of contract, fraud,
                   equitable subordination, contractual clawback, recovery of indemnification or
                   advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.

         40.       Hunton Andrews Kurth, LLP, the current and former employees, officers,
                   directors, trustees, members, partners, subsidiaries or owners thereof, and any
                   Person or Entity in which Hunton Andrews Kurth, LLP has, or had, an interest of
                   any kind for claims and Causes of Action that may include, but are not limited to,
                   avoidance and recovery of preferential or fraudulent transfers, equitable
                   subordination, contractual clawback, setoff, recoupment, and disallowance.

         41.       Impact, the current and former employees, officers, directors, trustees, members,
                   partners, subsidiaries or owners thereof, and any Person or Entity in which Impact
                   has, or had, an interest of any kind for claims and Causes of Action that may
                   include, but are not limited to, avoidance and recovery of preferential or
                   fraudulent transfers, equitable subordination, contractual clawback, setoff,
                   recoupment, and disallowance.

         42.       InterContinental Boston, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which InterContinental Boston has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance
                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         43.       Yoshiko Jameson for claims and Causes of Action that may include, but are not
                   limited to, avoidance and recovery of preferential or fraudulent transfers, aiding


                                                   11
RLF1 22660714v.1
               Case 19-11292-JTD         Doc 1049-4      Filed 12/30/19     Page 13 of 22




                   and abetting a breach of fiduciary duty, conspiracy, breach of contract, fraud,
                   equitable subordination, contractual clawback, recovery of indemnification or
                   advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.

         44.       Jeffer Mangels Butler & Mitchell LLP, the current and former employees,
                   officers, directors, trustees, members, partners, subsidiaries or owners thereof, and
                   any Person or Entity in which Jeffer Mangels Butler & Mitchell LLP has, or had,
                   an interest of any kind for claims and Causes of Action that may include, but are
                   not limited to, avoidance and recovery of preferential or fraudulent transfers,
                   equitable subordination, contractual clawback, setoff, recoupment, and
                   disallowance.

         45.       John Kapoor for claims and Causes of Action that may include, but are not
                   limited to, breach of fiduciary duty, aiding and abetting a breach of fiduciary duty,
                   conspiracy, breach of contract, fraud, insider trading, waste, avoidance and
                   recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, recovery of indemnification or advancement or other
                   payments, unjust enrichment, setoff, recoupment, and disallowance.

         46.       Katten Muchin Rosenman, LLP, the current and former employees, officers,
                   directors, trustees, members, partners, subsidiaries or owners thereof, and any
                   Person or Entity in which Katten Munchin Rosenman, LLP has, or had, an interest
                   of any kind for claims and Causes of Action that may include, but are not limited
                   to, avoidance and recovery of preferential or fraudulent transfers, equitable
                   subordination, contractual clawback, setoff, recoupment, and disallowance.

         47.       King & Spalding, LLP, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which King & Spalding, LLP has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance
                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         48.       Pierre Lapalme for claims and Causes of Action that may include, but are not
                   limited to, breach of fiduciary duty, aiding and abetting a breach of fiduciary duty,
                   conspiracy, breach of contract, fraud, insider trading, waste, avoidance and
                   recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, recovery of indemnification or advancement or other
                   payments, unjust enrichment, setoff, recoupment, and disallowance.

         49.       Jessica Larichuita for claims and Causes of Action that may include, but are not
                   limited to, avoidance and recovery of preferential or fraudulent transfers, aiding
                   and abetting a breach of fiduciary duty, conspiracy, breach of contract, fraud,
                   equitable subordination, contractual clawback, recovery of indemnification or
                   advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.


                                                    12
RLF1 22660714v.1
               Case 19-11292-JTD         Doc 1049-4      Filed 12/30/19     Page 14 of 22




         50.       LCI, the current and former employees, officers, directors, trustees, members,
                   partners, subsidiaries or owners thereof, and any Person or Entity in which LCI
                   has, or had, an interest of any kind for claims and Causes of Action that may
                   include, but are not limited to, avoidance and recovery of preferential or
                   fraudulent transfers, equitable subordination, contractual clawback, setoff,
                   recoupment, and disallowance.

         51.       Sunrise Lee for claims and Causes of Action that may include, but are not limited
                   to, avoidance and recovery of preferential or fraudulent transfers, aiding and
                   abetting a breach of fiduciary duty, conspiracy, breach of contract, fraud,
                   equitable subordination, contractual clawback, recovery of indemnification or
                   advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.

         52.       Natalie Levine for claims and Causes of Action that may include, but are not
                   limited to, avoidance and recovery of preferential or fraudulent transfers, aiding
                   and abetting a breach of fiduciary duty, conspiracy, breach of contract, fraud,
                   equitable subordination, contractual clawback, recovery of indemnification or
                   advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.

         53.       McDermott Will & Emery LLP, the current and former employees, officers,
                   directors, trustees, members, partners, subsidiaries or owners thereof, and any
                   Person or Entity in which McDermott Will & Emery LLP has, or had, an interest
                   of any kind for claims and Causes of Action that may include, but are not limited
                   to, avoidance and recovery of preferential or fraudulent transfers, equitable
                   subordination, contractual clawback, setoff, recoupment, and disallowance.

         54.       Steven Meyer for claims and Causes of Action that may include, but are not
                   limited to, breach of fiduciary duty, aiding and abetting a breach of fiduciary duty,
                   conspiracy, breach of contract, fraud, insider trading, waste, avoidance and
                   recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, recovery of indemnification or advancement or other
                   payments, unjust enrichment, setoff, recoupment, and disallowance.

         55.       Milestone Reporting Company, the current and former employees, officers,
                   directors, trustees, members, partners, subsidiaries or owners thereof, and any
                   Person or Entity in which Milestone Reporting Company has, or had, an interest
                   of any kind for claims and Causes of Action that may include, but are not limited
                   to, avoidance and recovery of preferential or fraudulent transfers, equitable
                   subordination, contractual clawback, setoff, recoupment, and disallowance.

         56.       Miner Orkand Siddall, LLP, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which Miner Orkand Siddall, LLP has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance



                                                    13
RLF1 22660714v.1
               Case 19-11292-JTD        Doc 1049-4      Filed 12/30/19    Page 15 of 22




                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         57.       MRC, the current and former employees, officers, directors, trustees, members,
                   partners, subsidiaries or owners thereof, and any Person or Entity in which MRC
                   has, or had, an interest of any kind for claims and Causes of Action that may
                   include, but are not limited to, avoidance and recovery of preferential or
                   fraudulent transfers, equitable subordination, contractual clawback, setoff,
                   recoupment, and disallowance.

         58.       Matthew Napoletano for claims and Causes of Action that may include, but are
                   not limited to, avoidance and recovery of preferential or fraudulent transfers,
                   aiding and abetting a breach of fiduciary duty, conspiracy, breach of contract,
                   fraud, equitable subordination, contractual clawback, recovery of indemnification
                   or advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.

         59.       Ethan Naylor for claims and Causes of Action that may include, but are not
                   limited to, avoidance and recovery of preferential or fraudulent transfers, aiding
                   and abetting a breach of fiduciary duty, conspiracy, breach of contract, fraud,
                   equitable subordination, contractual clawback, recovery of indemnification or
                   advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.

         60.       Nardello & Co., LLC, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which Nardello & Co., LLC has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance
                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         61.       Navigant Consulting, Inc., the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which Navigant Consulting, Inc. has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance
                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         62.       Nixon Peabody, LLP the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which Nixon Peabody, LLP has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance
                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         63.       Osborn Maledon, PA, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or


                                                   14
RLF1 22660714v.1
               Case 19-11292-JTD         Doc 1049-4      Filed 12/30/19     Page 16 of 22




                   Entity in which Osborn Maledon, PA has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance
                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         64.       Nipun (Nick) Patel for claims and Causes of Action that may include, but are not
                   limited to, avoidance and recovery of preferential or fraudulent transfers, aiding
                   and abetting a breach of fiduciary duty, conspiracy, breach of contract, fraud,
                   equitable subordination, contractual clawback, recovery of indemnification or
                   advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.

         65.       Patterson, Belknap, Webb & Tyler, LLP, the current and former employees,
                   officers, directors, trustees, members, partners, subsidiaries or owners thereof, and
                   any Person or Entity in which Patterson, Belknap, Webb & Tyler, LLP has, or
                   had, an interest of any kind for claims and Causes of Action that may include, but
                   are not limited to, avoidance and recovery of preferential or fraudulent transfers,
                   equitable subordination, contractual clawback, setoff, recoupment, and
                   disallowance.

         66.       Paul, Weiss, Rifkind, Wharton & Garrison, LLP, the current and former
                   employees, officers, directors, trustees, members, partners, subsidiaries or owners
                   thereof, and any Person or Entity in which Paul, Weiss, Rifkind, Wharton &
                   Garrison, LLP has, or had, an interest of any kind for claims and Causes of Action
                   that may include, but are not limited to, avoidance and recovery of preferential or
                   fraudulent transfers, equitable subordination, contractual clawback, setoff,
                   recoupment, and disallowance.

         67.       Jeffrey Pearlman for claims and Causes of Action that may include, but are not
                   limited to, avoidance and recovery of preferential or fraudulent transfers, aiding
                   and abetting a breach of fiduciary duty, conspiracy, breach of contract, fraud,
                   equitable subordination, contractual clawback, recovery of indemnification or
                   advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.

         68.       Pepper Hamilton, LLP, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which Pepper Hamilton, LLP has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance
                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         69.       Polsinelli Shughart, PC, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which Polsinelli Shughart, PC has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance



                                                    15
RLF1 22660714v.1
               Case 19-11292-JTD         Doc 1049-4      Filed 12/30/19     Page 17 of 22




                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         70.       PRA Health Sciences, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which PRA Health Sciences has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance
                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         71.       Quinn Emanuel Urquhart & Sullivan, LLP, the current and former employees,
                   officers, directors, trustees, members, partners, subsidiaries or owners thereof, and
                   any Person or Entity in which Quinn Emanuel Urquhart & Sullivan, LLP has, or
                   had, an interest of any kind for claims and Causes of Action that may include, but
                   are not limited to, avoidance and recovery of preferential or fraudulent transfers,
                   equitable subordination, contractual clawback, setoff, recoupment, and
                   disallowance.

         72.       R&D Strategic Solutions, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which R&D Strategic Solutions has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance
                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         73.       RechtKornfeld, PC, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which RechtKornfeld, PC has, or had, an interest of any kind for claims
                   and Causes of Action that may include, but are not limited to, avoidance and
                   recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         74.       Dion Reimer for claims and Causes of Action that may include, but are not
                   limited to, avoidance and recovery of preferential or fraudulent transfers, aiding
                   and abetting a breach of fiduciary duty, conspiracy, breach of contract, fraud,
                   equitable subordination, contractual clawback, recovery of indemnification or
                   advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.

         75.       Reprodocs, the current and former employees, officers, directors, trustees,
                   members, partners, subsidiaries or owners thereof, and any Person or Entity in
                   which Reprodocs has, or had, an interest of any kind for claims and Causes of
                   Action that may include, but are not limited to, avoidance and recovery of
                   preferential or fraudulent transfers, equitable subordination, contractual clawback,
                   setoff, recoupment, and disallowance.




                                                    16
RLF1 22660714v.1
               Case 19-11292-JTD         Doc 1049-4      Filed 12/30/19     Page 18 of 22




         76.       Richilano Shea, LLC, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which Richilano Shea, LLC has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance
                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         77.       Stephanie Roberts for claims and Causes of Action that may include, but are not
                   limited to, avoidance and recovery of preferential or fraudulent transfers, aiding
                   and abetting a breach of fiduciary duty, conspiracy, breach of contract, fraud,
                   equitable subordination, contractual clawback, recovery of indemnification or
                   advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.

         78.       Ropes & Gray, LLP, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which Ropes & Gray, LLP has, or had, an interest of any kind for claims
                   and Causes of Action that may include, but are not limited to, avoidance and
                   recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         79.       Joseph Rowan for claims and Causes of Action that may include, but are not
                   limited to, avoidance and recovery of preferential or fraudulent transfers, aiding
                   and abetting a breach of fiduciary duty, conspiracy, breach of contract, fraud,
                   equitable subordination, contractual clawback, recovery of indemnification or
                   advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.

         80.       Ryan, Rapp & Underwood, PLC, the current and former employees, officers,
                   directors, trustees, members, partners, subsidiaries or owners thereof, and any
                   Person or Entity in which Ryan, Rapp & Underwood, PLC has, or had, an interest
                   of any kind for claims and Causes of Action that may include, but are not limited
                   to, avoidance and recovery of preferential or fraudulent transfers, equitable
                   subordination, contractual clawback, setoff, recoupment, and disallowance.

         81.       Salmon, Lewis & Weldon, PLC, the current and former employees, officers,
                   directors, trustees, members, partners, subsidiaries or owners thereof, and any
                   Person or Entity in which Salmon, Lewis & Weldon, PLC has, or had, an interest
                   of any kind for claims and Causes of Action that may include, but are not limited
                   to, avoidance and recovery of preferential or fraudulent transfers, equitable
                   subordination, contractual clawback, setoff, recoupment, and disallowance.

         82.       Schnader, Harrison, Segal & Lewis, LLP, the current and former employees,
                   officers, directors, trustees, members, partners, subsidiaries or owners thereof, and
                   any Person or Entity in which Schnader, Harrison, Segal & Lewis, LLP has, or
                   had, an interest of any kind for claims and Causes of Action that may include, but
                   are not limited to, avoidance and recovery of preferential or fraudulent transfers,


                                                    17
RLF1 22660714v.1
               Case 19-11292-JTD        Doc 1049-4       Filed 12/30/19    Page 19 of 22




                   equitable subordination,     contractual   clawback,    setoff,   recoupment,   and
                   disallowance.

         83.       Richard Simon for claims and Causes of Action that may include, but are not
                   limited to, avoidance and recovery of preferential or fraudulent transfers, aiding
                   and abetting a breach of fiduciary duty, conspiracy, breach of contract, fraud,
                   equitable subordination, contractual clawback, recovery of indemnification or
                   advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.

         84.       Sitrick and Company, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which Sitrick and Company has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance
                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         85.       Smith & Carson, the current and former employees, officers, directors, trustees,
                   members, partners, subsidiaries or owners thereof, and any Person or Entity in
                   which Smith & Carson has, or had, an interest of any kind for claims and Causes
                   of Action that may include, but are not limited to, avoidance and recovery of
                   preferential or fraudulent transfers, equitable subordination, contractual clawback,
                   setoff, recoupment, and disallowance.

         86.       Smith Villazor, LLP, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which Smith Villazor, LLP has, or had, an interest of any kind for claims
                   and Causes of Action that may include, but are not limited to, avoidance and
                   recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         87.       Brett Szymanski for claims and Causes of Action that may include, but are not
                   limited to, avoidance and recovery of preferential or fraudulent transfers, aiding
                   and abetting a breach of fiduciary duty, conspiracy, breach of contract, fraud,
                   equitable subordination, contractual clawback, recovery of indemnification or
                   advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.

         88.       Brian Tambi for claims and Causes of Action that may include, but are not limited
                   to, breach of fiduciary duty, aiding and abetting a breach of fiduciary duty,
                   conspiracy, breach of contract, fraud, insider trading, waste, avoidance and
                   recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, recovery of indemnification or advancement or other
                   payments, unjust enrichment, setoff, recoupment, and disallowance.

         89.       Tharrington Smith, LLP, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or


                                                    18
RLF1 22660714v.1
               Case 19-11292-JTD        Doc 1049-4       Filed 12/30/19    Page 20 of 22




                   Entity in which Tharrington Smith, LLP has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance
                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         90.       Thompson Hine, LLP, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which Thompson Hine, LLP has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance
                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         91.       Dan Tondre for claims and Causes of Action that may include, but are not limited
                   to, avoidance and recovery of preferential or fraudulent transfers, aiding and
                   abetting a breach of fiduciary duty, conspiracy, breach of contract, fraud,
                   equitable subordination, contractual clawback, recovery of indemnification or
                   advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.

         92.       Sigrid Toulatos for claims and Causes of Action that may include, but are not
                   limited to, avoidance and recovery of preferential or fraudulent transfers, aiding
                   and abetting a breach of fiduciary duty, conspiracy, breach of contract, fraud,
                   equitable subordination, contractual clawback, recovery of indemnification or
                   advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.

         93.       Trombley & Hanes, PA, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which Trombley & Hanes, PA has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance
                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         94.       Trustpoint.One, the current and former employees, officers, directors, trustees,
                   members, partners, subsidiaries or owners thereof, and any Person or Entity in
                   which Trustpoint One has, or had, an interest of any kind for claims and Causes of
                   Action that may include, but are not limited to, avoidance and recovery of
                   preferential or fraudulent transfers, equitable subordination, contractual clawback,
                   setoff, recoupment, and disallowance.

         95.       Venable, LLP, the current and former employees, officers, directors, trustees,
                   members, partners, subsidiaries or owners thereof, and any Person or Entity in
                   which Venable, LLP has, or had, an interest of any kind for claims and Causes of
                   Action that may include, but are not limited to, avoidance and recovery of
                   preferential or fraudulent transfers, equitable subordination, contractual clawback,
                   setoff, recoupment, and disallowance.



                                                    19
RLF1 22660714v.1
               Case 19-11292-JTD        Doc 1049-4       Filed 12/30/19    Page 21 of 22




         96.       Warner, Norcross & Judd LLP, the current and former employees, officers,
                   directors, trustees, members, partners, subsidiaries or owners thereof, and any
                   Person or Entity in which Warner, Norcross & Judd LLP has, or had, an interest
                   of any kind for claims and Causes of Action that may include, but are not limited
                   to, avoidance and recovery of preferential or fraudulent transfers, equitable
                   subordination, contractual clawback, setoff, recoupment, and disallowance.

         97.       Weil, Gotshal & Manges LLP for claims and Causes of Action solely to the extent
                   related to payments that Weil, Gotshal & Manges LLP received on account of its
                   representation of Richard Simon, in an amount not to exceed $[●]. For the
                   avoidance of doubt, Weil, Gotshal & Manges LLP shall not be a Released Party
                   pursuant to the Plan solely for any claims and Causes of Action described in the
                   previous sentence, but shall be a Released Party with respect to all other potential
                   claims or Causes of Action released under Article X of the Plan.

         98.       Weir & Partners, LLP, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which Weir & Partners, LLP has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance
                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         99.       White & Case, LLP, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which White & Case, LLP has, or had, an interest of any kind for claims
                   and Causes of Action that may include, but are not limited to, avoidance and
                   recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         100.      Wiggin and Dana, LLP, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which Wiggin and Dana, LLP has, or had, an interest of any kind for
                   claims and Causes of Action that may include, but are not limited to, avoidance
                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         101.      Wilkinson Walsh & Eskovitz, LLP, the current and former employees, officers,
                   directors, trustees, members, partners, subsidiaries or owners thereof, and any
                   Person or Entity in which Wilkinson Walsh & Eskovitz, LLP has, or had, an
                   interest of any kind for claims and Causes of Action that may include, but are not
                   limited to, avoidance and recovery of preferential or fraudulent transfers,
                   equitable subordination, contractual clawback, setoff, recoupment, and
                   disallowance.

         102.      Winston & Strawn, LLP, the current and former employees, officers, directors,
                   trustees, members, partners, subsidiaries or owners thereof, and any Person or
                   Entity in which Winston & Strawn, LLP has, or had, an interest of any kind for


                                                    20
RLF1 22660714v.1
             Case 19-11292-JTD           Doc 1049-4      Filed 12/30/19     Page 22 of 22




                   claims and Causes of Action that may include, but are not limited to, avoidance
                   and recovery of preferential or fraudulent transfers, equitable subordination,
                   contractual clawback, setoff, recoupment, and disallowance.

         103.      Young Conaway Stargatt & Taylor, LLP, the current and former employees,
                   officers, directors, trustees, members, partners, subsidiaries or owners thereof, and
                   any Person or Entity in which Young Conaway Stargatt & Taylor, LLP has, or
                   had, an interest of any kind for claims and Causes of Action that may include, but
                   are not limited to, avoidance and recovery of preferential or fraudulent transfers,
                   equitable subordination, contractual clawback, setoff, recoupment, and
                   disallowance.

         104.      Xun Yu for claims and Causes of Action that may include, but are not limited to,
                   avoidance and recovery of preferential or fraudulent transfers, aiding and abetting
                   a breach of fiduciary duty, conspiracy, breach of contract, fraud, equitable
                   subordination, contractual clawback, recovery of indemnification or advancement
                   or other payments, unjust enrichment, setoff, recoupment, and disallowance.

         105.      Leslie Zachs for claims and Causes of Action that may include, but are not limited
                   to, avoidance and recovery of preferential or fraudulent transfers, aiding and
                   abetting a breach of fiduciary duty, conspiracy, breach of contract, fraud,
                   equitable subordination, contractual clawback, recovery of indemnification or
                   advancement or other payments, unjust enrichment, setoff, recoupment, and
                   disallowance.




                                                    21
RLF1 22660714v.1
